            Case 3:19-cr-00288-JAM Document 1 Filed 11/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                                                                       LO
                                                                                       c·...i
UNITED STATES OF AMERICA                             Criminal No. 3:19 CR    ~ g~      ·,·-1    (JAM)

                V.                                   VIOLATION:

PAMELA HILL                                          18 U.S.C. § 1343 (Wire Fraud)

                                         INFORMATION

       The United States Attorney charges:

                                          COUNT ONE
                                          (Wire Fraud)

       1. At all times relevant to this Information, the defendant, PAMELA HILL ("HILL")

was a resident of Connecticut.

       2. HILL was the Controller for a company referred to as Company A, the identity of

which is known to the United States Attorney.

       3. Beginning in or about February 2013 and continuing until at least December 17,

2018, in the District of Connecticut and elsewhere, HILL, knowingly and with intent to defraud,

devised and executed a scheme and artifice to defraud and to obtain money and property by

means of materially false and fraudulent pretenses, representations, and promises.

       4.       It was part of the scheme and artifice to defraud that HILL wrote and caused to be

written checks payable to herself from Company A, and applied signature stamps with the

owners' signatures to the checks, without the owners' knowledge or authorization, and deposited

the checks to her own bank account.

       5.      It was further part of the scheme to defraud that HILL accessed Company A's

"Treasury Link" web platform at Santander Bank, through which HILL had the ability to set up

new automated clearing house "ACH" payment templates to pay vendors and to edit existing

ACH templates. It was part of the scheme to defraud that, on numerous occasions, HILL
            Case 3:19-cr-00288-JAM Document 1 Filed 11/26/19 Page 2 of 2


accessed the Treasury Link platfom1 and edited vendors' payment templates to change the bank

account information from the vendors' bank accounts to HILL' s own account information, and

caused ACH transfers to be made to her own account. As part of the scheme to defraud, HILL

also accessed the Treasury Link platform to change bank account information back to vendors'

account information, in order to conceal the fraudulent scheme.

       6.       It was further part of the scheme that in December 2018, when the Chief Financial

Officer ("CFO") at Company A questioned a payment to a vendor, HILL provided an altered

bank statement to the CFO which falsely reflected that the payment had been credited back to

Company A's account, all in an effort to conceal the fraudulent scheme.

       7.       For the purpose of executing the scheme and artifice to defraud and to obtain

money and property by means of materially false and fraudulent pretenses, representations, and

promises described above, on or about November 6, 2018, in the District of Connecticut and

elsewhere, HILL did knowingly cause to be transmitted by means of wire communication in

interstate commerce certain writings, signs, signals, pictures, and sounds, that is, HILL caused an

ACH transfer to be made from Company A's account at Santander Bank to HILL's account at

Bank of America, in the amount of $6,896.72, and further caused Company A's accounting

records to falsely reflect that this payment was to a different company, not to HILL.

       All in violation of Title 18, United States Code, Section 1343.

                                      UNITED ST IBS OF AMERICA


                                         0.
                                                ~~
                                              RD C. BOYLE
                                                            ~ L[,~_            '
                                      FIRST ASSISTA~ ~                        S ATTORNEY

                                      ) E p { lRAIA            .
                                      ASr:~NT UNITED STATES ATTORNEY


                                                2
